Case 1:20-cv-03275-TWP-TAB Document 1 Filed 12/23/20 Page 1 of 5 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

Edward Bray,                               )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )      No.   1:20-cv-3275
                                           )
NRA Group, LLC, d/b/a National             )
Recovery Agency, a Pennsylvania            )
limited liability company,                 )
                                           )
      Defendant.                           )      Jury Demanded

                                       COMPLAINT

      Plaintiff, Edward Bray, brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s debt collection

actions violated the FDCPA, and to recover damages for Defendant’s violations of the

FDCPA, and alleges:

                              JURISDICTION AND VENUE

      1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

      2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                         PARTIES

      3.      Plaintiff, Edward Bray (“Bray"), is a citizen of the State of Indiana, residing

in the Southern District of Indiana, from whom Defendant attempted to collect a

defaulted consumer debt that he allegedly owed to Citizens Energy Group.

      4.      Defendant, NRA Group, LLC, d/b/a National Recovery Agency (“NRA”), is
Case 1:20-cv-03275-TWP-TAB Document 1 Filed 12/23/20 Page 2 of 5 PageID #: 2




a Pennsylvania limited liability company that acts as a debt collector, as defined by §

1692a of the FDCPA, because it regularly uses the mails and/or the telephone to

collect, or attempt to collect, defaulted consumer debts, including defaulted consumer

debts in the Southern District of Indiana. In fact, NRA was acting as a debt collector as

to the defaulted consumer debt it attempted to collect from Plaintiff.

       5.     Defendant NRA is authorized to conduct business in Indiana, and

maintains a registered agent here, see, record from the Indiana Secretary of State,

attached as Exhibit A. In fact, Defendant NRA conducts business in Indiana.

       6.     Defendant NRA is licensed as a debt collection agency in the State of

Indiana, see, record from NMLS Consumer Access, attached as Exhibit B. In fact,

Defendant acts as a collection agency in Indiana.

                                FACTUAL ALLEGATIONS

       7.     On August 13, 2020, Mr. Bray and his wife filed a Chapter 7 bankruptcy

petition in a matter styled In re: Bray, S.D. Ind. Bankr. No. 20-04584-JMC-7A. Among

the debts included in his bankruptcy was a debt he allegedly owed to Citizens Energy

Group, see, Schedule E/F to the bankruptcy petition, a portion of which is attached as

Exhibit C.

       8.     Accordingly, on August 19, 2020, Citizens Energy Group was sent notice

of the bankruptcy by the court, via U.S. Mail, see, the Certificate of Service to the Notice

of Chapter 7 Bankruptcy Case – No Proof of Claim Deadline, which is attached as

Exhibit D.

       9.     Plaintiff’s bankruptcy is a matter of public record, is in the files of the

Creditor, and is readily discoverable by any competent debt collector via one of the



                                              2
Case 1:20-cv-03275-TWP-TAB Document 1 Filed 12/23/20 Page 3 of 5 PageID #: 3




bankruptcy “scrub” services.

       10.      Nonetheless, Defendant NRA sent Mr. Bray a collection letter/e-mail,

dated September 30, 2020, demanding payment of the Citizens Energy Group debt he

allegedly owed prior to the bankruptcy. A copy of this collection letter is attached as

Exhibit E.

       11.      Defendant’s violations of the FDCPA were material because, Defendant’s

continued collection communications after he had filed for bankruptcy made Plaintiff

believe that his exercise of his rights through filing bankruptcy may have been futile and

that he did not have the right to a fresh start that Congress had granted him under the

Bankruptcy Code, as well as his rights under the FDCPA.

       12.      All of Defendant NRA’s collection actions at issue in this matter occurred

within one year of the date of this Complaint.

       13.      Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                       COUNT I
                        Violation Of § 1692e Of The FDCPA --
             Demanding Payment Of A Debt That Is Subject To A Bankruptcy

       14.      Plaintiff adopts and realleges ¶¶ 1-13.

       15.      Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see 15 U.S.C. § 1692e(2)(A).

       16.      Demanding payment of a debt that was subject to a bankruptcy is false



                                              3
Case 1:20-cv-03275-TWP-TAB Document 1 Filed 12/23/20 Page 4 of 5 PageID #: 4




and/or deceptive or misleading, in violation of § 1692e of the FDCPA, see, Randolph v.

IMBS, Inc., 368 F3d 726, 728-730 (7th Cir. 2004).

      17.    Defendant NRA’s violation of § 1692e of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                      COUNT II
                      Violation Of § 1692c(c) Of The FDCPA --
             Failure To Cease Communications And Cease Collections

      18.    Plaintiff adopts and realleges ¶¶ 1-13.

      19.    Section 1692c(c) of the FDCPA prohibits a debt collector from

communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).

      20.    Here, the bankruptcy and the notice issued by that court (Exhibit D),

provided notice to cease communications and cease collections. By communicating

regarding this debt and demanding payment (Exhibit E), Defendant violated § 1692c(c)

of the FDCPA.

      21.    Defendant NRA’s violation of § 1692c(c) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                PRAYER FOR RELIEF

      Plaintiff, Edward Bray, prays that this Court:

      1.     Find that Defendant NRA’s debt collection actions violated the FDCPA;

      2.     Enter judgment in favor of Plaintiff Bray, and against Defendant, for actual



                                            4
Case 1:20-cv-03275-TWP-TAB Document 1 Filed 12/23/20 Page 5 of 5 PageID #: 5




and statutory damages;

       3.     Award Plaintiff his costs and reasonable attorneys’ fees; and,

       4.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Edward Bray, demands trial by jury.

                                                     Edward Bray,

                                                     By:/s/ David J. Philipps___
                                                     One of Plaintiff's Attorneys
Dated: December 23, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com

John T. Steinkamp (Ind. Bar No. 19891-49)
John Steinkamp & Associates
5214 S. East Street
Suite D1
Indianapolis, Indiana 46227
(317) 780-8300
(317) 217-1320 (FAX)
John@johnsteinkampandassociates.com




                                                 5
